


110 HR 2534 IH: To permit statues honoring citizens of the District of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2534
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To permit statues honoring citizens of the District of
		  Columbia to be placed in Statuary Hall in the same manner as statues honoring
		  citizens of the States are placed in Statuary Hall, and for other
		  purposes.
	
	
		1.Placement of statues of
			 citizens of District of Columbia in Statuary Hall
			(a)In
			 generalSection 1814 of the Revised Statutes of the United States
			 (2 U.S.C. 2131) is amended by adding at the end the following new sentence:
			 For purposes of this section, the term State shall include
			 the District of Columbia..
			(b)Conforming
			 amendment regarding procedures for replacement of statuesSection
			 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), is
			 amended by adding at the end the following new subsection:
				
					(f)For purposes of
				this section—
						(1)the term
				State shall include the District of Columbia; and
						(2)in the case of the
				District of Columbia, the Council of the District of Columbia shall be treated
				as the legislature and the Mayor of the District of Columbia shall be treated
				as the
				Governor.
						.
			
